                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                            DOCKET NO: 3:20-CV-00678-MOC-DSC

LAUREN SWARINGER,                         )
                                          )
                  Plaintiff,              )
                                          )
            vs.                           )
                                          )                              ORDER
AMERICAN AIRLINES GROUP,                  )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER comes before the Court on the Court’s own motion regarding Plaintiff’s

Motion to Proceed in Forma Pauperis. See Doc. No. 2. Plaintiff’s motion was granted by this

court. See Doc. No. 3. Today, the court directs the U.S. Marshal’s to serve process on Defendant.

                                             ORDER

       IT IS, THEREFORE, ORDERED that the Clerk of Court notify the U.S. Marshal who,

pursuant to Federal Rule of Civil Procedure 4(c)(3), shall serve process on Defendant, in

accordance with Federal Rule of Civil Procedure 4(i)(1) and (2), or as directed by Plaintiff through

counsel. All costs of service shall be advanced by the United States, and any recovery will be

subject to payment of fees and costs, including service of process fees and the $402.00 filing fee.

                                             Signed: February 11, 2021




       Case 3:20-cv-00678-MOC-DSC Document 5 Filed 02/11/21 Page 1 of 1
